Robinson, J.
This is an appeal from a judgment on a verdict for $813. The gist of the complaint is that in 1916, at Devils Lake, in Ramsey county, both the plaintiff and the defendant were engaged in the business of buying and selling land on their own account and on commission. That 680 acres of land—described in the complaint—had been listed with the plaintiff for sale on commission, and that in April, 1916, it was agreed between the plaintiff and defendant that if the defendant bought or took over any of the land contained in the plaintiffs’ list of land for sale on commission, the defendant would pay to the plaintiff a commission of $1 per acre for the land bought or taken over; that on August 21, 1916, the defendant bought and took over said 680 acres.
It appears that in 1915 the defendant had desk room in the office of Siver Sei’umgard and had the same land listed for sale. Then in 1916 the plaintiffs formed their corporation to sell and deal in lands, and the land was listed with them for sale at $25 an acre. It was also listed with the defendant. The land was part of an estate. It was listed by the executrix, who had no authority to list it for sale at any price. In time the land was advertised for sale at auction, pursuant to an order of the court, and at the auction sale the plaintiff bid for the land $25.92 per acre; defendant bid $26.06 per acre and the land was sold and conveyed to defendant.
The complaint does not state a cause of action; the evidence does not show a caus.e of action. On the contrary, the complaint and the evidence show that plaintiff has no cause of action. The executrix did not own the land. She had no legal authority to list it for sale at $25 *135an acre, or at any price, and at the public sale of the land, which was duly advertised and made pursuant to an order of the court, the plaintiff and the defendant and every other person had a perfect right to bid for the land without paying for the privilege $1 an acre, or any sum whatever. As the writer thinks, there was no reasonable cause for commencing and prosecuting such an action.
Reversed and dismissed.
Birdzell and Grace, JJ., concur.